Citation Nr: 1339406	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-31 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella and a meniscus tear of the left knee.

3.  Entitlement to service connection for a low back disorder.



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from March 2001 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Veteran was provided a VA joints examination and a VA spine examination in May 2009; however, the complete text of the examination reports associated with the claims file is incomplete.  The text is cut off at the right margin of the copies of the VA examination reports of record.  Complete copies of these examination reports do not appear elsewhere in the claims file or the Veteran's Virtual VA or VBMS paperless claims files.  Therefore, a remand is necessary in order to obtain a complete copy of the May 2009 VA examination reports.  

In addition, it appears there may be additional private treatment notes that have not been obtained and associated with the record.  Specifically, in a December 2009 VA treatment note, the Veteran reported that he had been receiving steroid injections for his bilateral knee pain from a private treatment provider; however, there are no private treatment notes pertaining to treatment for bilateral knee pain associated with the record.  Thus, on remand, an attempt should be made to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knee and back disorders.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for authorization to obtain records from the private treatment provide who administered steroid injection for the Veteran's bilateral knee pain.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it should inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  The RO/AMC should obtain a copy of the May 2009 VA examination reports and ensure that no text has been cut off from any of these copies. (The right hand margins on the May 2009 VA joint and spine examination reports of record are cut off so that the complete examination reports cannot be read.)

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include an additional VA examination and medical opinion.  The RO/AMC should ensure that the VA examinations and medical opinions are adequate.  

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


